I have not reached the conclusion announced by Mr. Justice STEERE. Mrs. Kramer was mentally competent to execute deeds; at least there is no evidence that she was incompetent. No undue influence was shown and no fact disclosed from which it might, in the remotest degree, be inferred. If husband and wife want to place their properties so they will hold as tenants by the entireties they are at *Page 508 
perfect liberty to do so. If the wife owns all the property she may, at will, cause it to be held by her and her husband as tenants by the entireties. Mrs. Kramer lived for six years after the creation of the tenancy, and there is not a word in this record showing that what had been done was not in full accord with her desire. We may not consider the inequalities of property rights, subjected by the desire of husband and wife to a holding by the entireties, as an equitable ground for setting the same aside.
The decree is affirmed, with costs to defendant.
BIRD, FELLOWS, and CLARK, JJ., concurred with WIEST, J.